Citation Nr: 1720225	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1953 in the United States Army.  His decorations for his tour of duty in the Republic of Korea include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by no worse than Level VII hearing in the right ear and Level VI in the left ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking a higher rating for his service-connected bilateral hearing loss.  Currently, the Veteran's bilateral hearing loss is assigned a 40 percent disability rating, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran was initially granted service connection and assigned a 30 percent disability rating in December 2001.  He was then assigned an increase to the current 40 percent rating, effective as of December 2011.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

On the authorized audiological evaluation in January 2016, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
70
70
LEFT
60
60
80
75
80

The puretone threshold average was 68 in the right ear and 74 in the left ear.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 68 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Using Table VI, these audiometric test results equate to Level VII hearing in the right ear, and Level VI hearing in the left ear.  38 C.F.R. 
§ 4.85.  These results are considered an exceptional pattern of hearing under 38 C.F.R. § 4.86.  However, evaluation under Table VIA results in a rating no higher than the 40 percent already assigned.  Utilizing Table VII, such results meet the criteria for a 30 percent rating.  Id.  With regard to the functional impact of his hearing loss, the examination report indicated that he was frustrated with having to ask people to repeat themselves, and having to explain that he cannot hear them.  He also stated that he cannot understand speech over the telephone.

Based on the VA audiological examination of record, the Board finds that the Veteran's hearing was no worse than Level VII in the right ear and Level VI in the left ear.  Thus, the Veteran is not entitled to a rating in excess of 40 percent for his bilateral hearing loss.  With regard to the functional impact of his hearing loss, the examination report indicated that he needed to ask people to repeat themselves, and explain that he cannot hear them.  Additionally, he cannot understand speech over the telephone.  These difficulties are contemplated in the 40 percent rating already assigned.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that additional staged ratings are not applicable to this appeal.  Therefore, assigning additional staged ratings for the disability is not warranted.

In support of his claim for a higher rating, in January 2016, the Veteran submitted a statement through a letter to the RO that he did not think his last VA examination was an accurate assessment because, he "noticed the hearing device/equipment scratch or running off while [the VA examiner] was sending me different sound to my ears."  See Correspondence dated December 29, 2016.  In June 2016, he again submitted a statement through a letter to the RO that he did not agree with the January 2016 VA examination because the VA examiner's administration of the test was "awful" since he "[knew] 99 percent of that test was in no way for me to hear or identify mostly of those words."  See Correspondence dated June 21, 2016.  The Board notes that the Veteran's assertions that VA's method for audiological testing was not accurate or purposely set up for the Veteran to score poorly, do not impact the validity of his test results.  The Court of Appeals for Veterans Claims (Court) addressed the requirements for an adequate VA audiological examination report in Martinak v. Nicholson, 21 Vet. App. 447 (2007) and upheld VA's policy of conducting audiometry testing in a sound controlled room.  

Additionally, the Veteran was afforded a VA examination in August 2014 and received similar or better scoring in his puretone test results.  The Veteran submitted no contentions of a malfunctioning machine or unfair test administration in regards to this examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
75
70
LEFT
55
60
80
80
85

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 76 percent in the left ear.  A speech recognition test could not be administered during the August 2014 examination because the Veteran had "language difficulties, cognitive problems, inconsistent word recognition scores, etc. that make combined use of puretone average and word recognition scores inappropriate."  See August 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  Evaluation under Table VIA corresponds to the same disability percentage results as the January 2016 VA examination.

Furthermore, the audiologist/VA examiner did not indicate in her opinion that the machine was malfunctioning or off, or that she had administered a test that was not standard.  The Board attributes great value to the VA audiologist's opinion as it was provided by a trained medical professional who reviewed the claims file and examined the Veteran all prior to providing an opinion.  As such, the Veteran's assertions that the January 2016 test was inadequate are outweighed by the audiologists report of reliable results.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while he is competent to report symptoms such as difficulty hearing voices or unable to understand speech over the telephone, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).



ORDER

A rating in excess of 40 percent for bilateral hearing loss is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


